Cope, J. delivered the opinion of the Court—Field, C. J. concurring.
This is an action to recover the purchase money of certain real estate, and to enforce a vendor’s lien for its payment. It is unnecessary to notice the points raised upon matters of evidence, except to say that there is nothing in them to justify us in disturbing the findings. The case, in other respects, is similar to that of Sparks v. Hess, (15 Cal. 186) the only difference being that here the contract has been assigned, and it is claimed that the lien of a vendor is not assignable. The vendor not only assigned the contract, but executed to the assignee a conveyance of the property; and there is no doubt that the effect was to vest in the latter all the rights and equities pertaining to the former. The assignee holds the title as security for the payment of the money, and it would be an anomaly in legal proceedings if this security could not be enforced as a lien upon the property.
We cannot revise the order of the Court allowing a replication to be filed .after the time limited by the statute.
The judgment is affirmed.